Title: To Thomas Jefferson from James Madison, 7 May 1802
From: Madison, James
To: Jefferson, Thomas


            Dear SirWashington May 7. 1802
            Mr. Lear arrived here the day before yesterday a few minutes after your departure. He confirms the information as to the imprisonment of Capt: Rodgers & Davidson. Inclosed is a copy of le Clerc’s explanation on the subject, of my letter to Pichon with his answer, and of a letter to Mr. Livingston which I shall forward to Philada. this evening, that it may overtake the despatches already in the hands of Mr. Dupont. The other information given by Mr. Lear is that the state of things in St. Domingo augurs a protracted if not a doubtful warfare, that the ports abound, and superabound with every necessary, that money has lately arrived both from France & from the Havanna, that the irritations between the French & the Americans are occasioned by faults on both sides, and that there probably is a mixture of antirepublican venom in those of the French. From a confidential communication made to him, it appears that the idea in the Army is that Republicanism is exploded, that Monarchy must be forced, and that Buonaparte is the proper successor to the cashiered dynasty; but that it is the Army &c. and not the nation that wishes this revolution.
            Mr. Smith is not yet returned from Baltimore Mr. Gallatin left us this morning. Genl. Deabourn will go for a few days to Philada. on monday or tuesday.
            I inclose a recommendation of A Collector for Amboy, that in case you decide in your absence, all the candidates for that vacancy may be before you.
            With the most respectful attachment I remain Yours
            James Madison
          